Filed 5/27/22


                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                 DIVISION ONE

                            STATE OF CALIFORNIA



 THE 2009 METROPOULOS FAMILY              D078790
 TRUST et al.,

         Plaintiffs and Appellants,
                                          (Super. Ct. No.
         v.                                37-2020-00011877-CU-MC-CTL)

 CALIFORNIA FRANCHISE TAX
 BOARD,

         Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Gregory W. Pollack, Judge. Affirmed.
        Dakessian Law, Mardiros Hagop Dakessian and Donald Eugene
Chomiak for Plaintiffs and Appellants.
       Pillsbury Winthrop Shaw Pittman and Carley Ann Roberts for
California Taxpayers Association as Amicus Curiae on behalf of Plaintiffs
and Appellants.
       Rob Bonta, Attorney General, Tamar Pachter, Assistant Attorney
General, Lisa W. Chao and Kara D. Siegel, Deputy Attorneys General, for
Defendant and Respondent.
      Plaintiffs and appellants The 2009 Metropoulos Family Trust, The
Evan D. Metropoulos 2009 Trust (the Family Trust and Evan Trust
respectively or at times collectively the trusts), and the trusts’ trustee, the
J.P. Morgan Trust Company of Delaware (the trustee), appeal from a
summary judgment entered in favor of the California Franchise Tax Board
(FTB) on plaintiffs’ complaint seeking a refund of 2014 income taxes. The
parties filed cross-motions for summary judgment, with plaintiffs arguing
their pro-rata share of income received from an S corporation’s November
2014 sale of a wholly-owned subsidiary was not subject to California income
tax. The plaintiff trusts, who were shareholders in the S corporation Pabst
Corporate Holdings, Inc. (Pabst), argued the income was derived from the
sale of intangible property, namely goodwill associated with the subsidiary’s
business, whose taxation was governed by Revenue & Taxation Code section

17952 and its corresponding regulation (Cal. Code Regs., tit. 18, § 17952).1
The trial court denied plaintiffs’ motion and granted the FTB’s, ruling (1)
because the S corporation had characterized the income as business income
on its return, the trusts were bound to treat their respective shares of that
income the same way on their federal and California tax returns; and (2) even
if section 17952 applied, the trusts’ income would still be taxable since the S
corporation’s corporate headquarters were in California, the underlying
businesses based marketing and sales departments in California, and the S


1      Undesignated statutory references are to the Revenue & Taxation
Code. Undesignated regulation references are to title 18 of the California
Code of Regulations. As set out more fully below, section 17952 exempts from
a nonresident’s taxable California income any income from intangible
property unless that property has acquired a “business situs” in this state or
the “nonresident buys or sells such property in this state . . . so regularly,
systematically, and continuously as to constitute doing business in this
state.”
                                        2
corporation localized the goodwill in connection with its California business,
giving the goodwill a “business situs” in this state.
      Arguing the matter involves strictly a question of statutory
interpretation, plaintiffs contend the trusts are not taxed on income earned
from the sale of the intangible goodwill. They maintain the character of the
goodwill income is determined under the Personal Income Tax Law (§ 17001
et seq.), not as business income under the Corporation Tax Law (§ 23001 et
seq.), which are assertedly independent of one another and have different
sourcing schemes. According to plaintiffs, a single item of income can have
different characterizations under the two schemes, and here, it is business
income under the Corporation Tax Law and income from intangible property
that under section 17952 of the Personal Income Tax Law is not sourced to
California. They further contend the goodwill does not have a business situs
in California within the meaning of section 17952 so as to render the income
taxable.
      We hold that the nonresident trust shareholders of Pabst, a unitary
multistate S corporation, are taxed on their pass-through pro rata share of
the gain, which is business income sourced to California under the Uniform
Division of Income for Tax Purposes Act (UDITPA or the Uniform Act;
§ 25120 et seq.). Our conclusion would not change even if the income could be
characterized as from intangible goodwill within the meaning of section
17952, because we agree the goodwill acquired a business situs here,
subjecting it to taxation in this state. We affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      Many of the key background facts are undisputed. We state them from
the parties’ respective separate statements and the undisputed evidence in
the record, viewing other facts in the light most favorable to plaintiffs. (See


                                        3
B.H. v. County of San Bernardino (2015) 62 Cal.4th 168, 178; County of San
Diego v. Superior Court (2015) 242 Cal.App.4th 460, 467.)
      In 2014, the Family Trust and the Evan Trust were respectively 20
percent and 39.5 percent shareholders of Pabst, a Delaware subchapter S
corporation based in Connecticut. Pabst Holdings, Inc. is a wholly owned
subsidiary of Pabst, and Pabst Brewing, as well as Falstaff Brewing
Corporation, are wholly owned by Pabst Holdings, Inc. Pabst did business in
California as Pabst Brewing. Pabst and its subsidiaries are what is termed a

“unitary” business.2
      In November 2014, Pabst sold Pabst Holdings, Inc. in a transaction
that Pabst treated for tax purposes as an asset sale under the Internal
Revenue Code. The sale resulted in a long-term capital gain that Pabst
reported as apportionable business income on its 2014 corporate tax return.
Pabst allocated 6.6 percent of that income to the State of California. The
return identified over 99 percent of the long-term capital gain as from the
sale of “brand [and] intangibles.” (Capitalization omitted.)
      As Pabst shareholders, the Family Trust and Evan Trust each received
a California Schedule K-1 form for tax year 2014, listing their respective
distributive shares of income from Pabst for that year. The trustee reported


2         “ ‘A unitary business is generally defined as two or more business
entities that are commonly owned and integrated in a way that transfers
value among the affiliated entities.’ ” (Microsoft Corp. v. Franchise Tax Bd.
(2006) 39 Cal.4th 750, 756, fn. 3; see also Jim Beam Brands Co. v. Franchise
Tax Bd. (2005) 133 Cal.App.4th 514, 519, fn. 1.) Such a business “receives
income ‘from or attributable to sources both within and without the state
. . . .’ ” (Apple, Inc. v. Franchise Tax Bd. (2011) 199 Cal.App.4th 1, 9, quoting
§ 25101.) “[S]trong centralized management is important to the unitary
business concept.” (Tenneco West, Inc. v. Franchise Tax Bd. (1991) 234
Cal.App.3d 1510, 1526.)

                                        4
the income as apportionable to California on the trusts’ respective 2014
California Form 541 fiduciary income tax returns. The Family Trust and
Evan Trust respectively paid $1,202,841 and $2,375,612 in taxes on the
income received from the sale.
      In June 2016, the trustee filed amended 2014 tax returns on behalf of
the trusts, seeking refunds of the amounts paid. The FTB issued proposed
denials of the requests in May 2017. The trusts then appealed the denials to
the now Office of Tax Appeals.
      Following a hearing on the matter, the Office of Tax Appeals issued a
decision upholding the FTB’s decision to deny the refunds. (Appeals of
Metropoulos Family Trust (Cal. OTA, Nov. 7, 2019, Nos. 18010012,
180100013) 2019 WL 7565283.) Two of the three administrative law judges
reasoned that regulation 17951-4 contained “an explicit set of instructions”
requiring business income be apportioned at the S corporation level, then
geographically sourced to California under regulation 17951-4(d) for
multistate unitary S corporations.
      In March 2020, the trustee and trusts filed this action against the FTB

for a refund of the over $3.6 million in taxes they paid.3 They alleged none of
the income at issue was taxable under California law because the trusts were
nonresidents: neither had a California resident fiduciary or California
resident noncontingent beneficiaries at any relevant time. Alternatively,
they alleged the income was not taxable even under the theory that the
trusts’ income was derived from California sources. In part, they alleged that
Pabst realized capital gains from the sale of intangible personal property—



3     Plaintiffs acknowledge the trusts have no capacity to sue, be sued, or
defend an action, but state they all brought the action in the event the FTB
asserted either the trusts or the trustee lacked standing.
                                       5
goodwill—and under S corporation pass-through rules (the so-called “conduit
rule”), the trusts’ pro rata share of that income was likewise realized from
goodwill. They alleged that under section 17952 and this court’s decision in
Valentino v. Franchise Tax Bd. (2001) 87 Cal.App.4th 1284 (Valentino), that
income was sourced for California income tax purposes to the nonresident
trusts’ out-of-state residence, and did not fall within the “business situs”
exception to that rule so as to render it taxable here.
      Plaintiffs and the FTB separately moved for summary judgment.
Plaintiffs argued the nonresident trusts were only taxed on their California
source income, and there was no dispute over 99 percent of the sale income
was derived from intangible goodwill governed by section 17952, providing
that income from intangible personal property is “ ‘not income from sources
within this state . . . .’ ” Plaintiffs argued the goodwill did not acquire a
business situs within the meaning of that statute because the trusts “did not
possess or control the intangibles, or employ them in California in any
localized manner.”
      The FTB did not dispute for purposes of its motion the nonresident
status of the trusts. It argued that operation of the conduit rule meant that
the trusts’ income from the subsidiary’s sale was business income because
Pabst had characterized the income as apportionable business income on its
tax return. That business income, the FTB argued, was taxed under section
17951 and corresponding regulation 17951-4. The FTB argued section 17952
did not apply to business income even if the business income was derived
from intangible property, but if it did apply, the gain was taxable because the
goodwill was used to do business in California. The FTB argued that the
goodwill’s business situs was determined with reference to the business—the
operation of subsidiaries by the S corporation Pabst—not by the actions of the


                                         6
trusts. Because Pabst had allocated 6.6 percent of its 2014 income to
California operations, at least that much of the subsidiary’s goodwill was
“ ‘localized in connection with a business . . . in this State so that its
substantial use and value attach to and become an asset of the business . . .
in this State” within the meaning of regulation 17952(c).

      The trial court denied plaintiffs’ motion and granted the FTB’s.4 It
ruled that S corporation shareholders are bound by however an S corporation
chooses to characterize and allocate its income for tax purposes, and noted
that tax regulations provided that business income is apportioned at the S
corporation level, not the shareholder level. According to the court, because
Pabst characterized the income at issue as business income, the trusts were
bound to treat their respective shares of that income in the same way on their
federal and California tax returns. The court ruled that the nonresident
income was still taxable even assuming section 17952 applied because the
goodwill acquired a business situs in California: “[T]here is evidence
indicating that [Pabst] localized the goodwill in connection with its California
business. Notably the [Metropoulos] family relocated its corporate
headquarters to Los Angeles. In addition, the marketing and sales
departments of Pabst Brewing and Falstaff Brewing were based in Los
Angeles.” It ruled that neither the applicable law nor Valentino, supra, 87
Cal.App.4th 1284 supported the trusts’ contention that the court was to look
to the trusts’ use (or nonuse) of the goodwill to determine whether it had a
business situs.
      Plaintiffs appeal from the ensuing judgment in the FTB’s favor.


4     In doing so, the court granted the parties’ requests for judicial notice
and overruled their objections. Plaintiffs do not raise any evidentiary issues
on appeal, so we may consider the matters judicially noticed and other
evidence submitted by the parties.
                                         7
                                 DISCUSSION
                             I. Standard of Review
      On review of a summary judgment, we “ ‘take the facts from the record
that was before the trial court when it ruled on that motion. [Citation.] “ ‘we
review the trial court’s decision de novo, considering all the evidence set forth
in the moving and opposing papers except that to which objections were made
and sustained.’ ” [Citation.] We liberally construe the evidence in support of
the party opposing summary judgment and resolve doubts concerning the
evidence in favor of that party.’ ” (Gonzalez v. Mathis (2021) 12 Cal.5th 29,
39; Steuer v. Franchise Tax Bd. (2020) 51 Cal.App.5th 417, 424; Swart
Enterprises, Inc. v. Franchise Tax Bd. (2017) 7 Cal.App.5th 497, 503.) The
court does not weigh the plaintiffs’ evidence or inferences against the
defendant’s evidence, but instead considers whether the evidence creates a
triable issue of fact. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
856; Andrews v. Foster Wheeler LLC (2006) 138 Cal.App.4th 96, 113.)
      Interpretation and application of tax statutes to uncontradicted facts
presents a pure question of law that we review de novo. (Steuer v. Franchise
Tax Bd., supra, 51 Cal.App.5th at p. 423; Swart Enterprises, Inc. v. Franchise
Tax Bd., supra, 7 Cal.App.5th at p. 503.) We are not bound to accept the trial
court’s findings. (Steuer, at p. 423.) In interpreting a statutory scheme, we
must ascertain the Legislature’s intent so as to effectuate the purpose of the
law. “To do so, we look first to the words of the statute itself, endeavoring to
accord them their usual and ordinary meaning. We construe the language in
the context of the statutory framework as a whole, always mindful of the
policies and purposes underlying the enactment and endeavoring to read the
language so as to conform to its spirit.” (Valentino, supra, 87 Cal.App.4th at
p. 1290, fn. 3; see Younger v. Superior Court (1978) 21 Cal.3d 102, 113 [“ ‘ “It


                                        8
is a settled principle of statutory interpretation that language of a statute
should not be given a literal meaning if doing so would result in absurd
consequences which the Legislature did not intend” ’ ”].)
      As to tax statutes, courts “ ‘may not extend their provisions, by
implication, beyond the clear import of the language used . . . .’ ” (926 North
Ardmore Ave., LLC v. County of Los Angeles (2017) 3 Cal.5th 319, 328.) To
the extent a tax statute is unclear, it should be construed to favor the
taxpayer. (Ibid.; Microsoft Corp. v. Franchise Tax Bd., supra, 39 Cal.4th at p.
759; California Motor Transp. Co. v. State Board of Equal. (1947) 31 Cal.2d
217, 223-224.) But laws creating tax exemptions must be strictly construed
against the taxpayer. (Miller v. McColgan (1941) 17 Cal.2d 432, 441-442.)
When applying tax laws, courts look to realities; the nature of the transaction
or actual rights and benefits, not labels. (Microsoft Corp., at pp. 760-761.)
“For purposes of taxation, what matters is substance, not form. ‘In applying
this doctrine of substance over form, the [United States Supreme] Court has
looked to the economic realities of a transaction rather than to the particular
form the parties employed.’ ” (Id. at p. 760.) Though courts bear ultimate
responsibility for construing statutes (Citicorp North America, Inc. v.
Franchise Tax Bd. (2000) 83 Cal.App.4th 1403, 1418), we accord great weight
to the administrative construction of tax statutes. (Hoechst Celanese Corp. v.
Franchise Tax Bd. (2001) 25 Cal.4th 508, 524-525 (Hoechst Celanese); Jim
Beam Brands Co. v. Franchise Tax Bd., supra, 133 Cal.App.4th at p. 521;
Wilson v. Franchise Tax Bd. (1993) 20 Cal.App.4th 1441, 1450.)
                 II. Corporate Taxation of Unitary Businesses
      A discussion of the Uniform Act is necessary to address the arguments
made by the parties and amicus. The law has been addressed in depth by our
state’s high court. (The Gillette Co. v. Franchise Tax Bd. (2015) 62 Cal.4th


                                        9
468; Microsoft Corp. v. Franchise Tax Bd., supra, 39 Cal.4th 750; General
Motors Corp. v. Franchise Tax Bd. (2006) 39 Cal.4th 773; Hoechst Celanese,
supra, 25 Cal.4th 508.) The Uniform Act, codified in California in 1966
(Gillette Co., supra, at p. 473), establishes rules governing the fair
assessment of corporate taxes on unitary businesses operating in more than
one state, as the parties concede Pabst is here. (Microsoft Corp., at pp. 754-
756; see also Apple, Inc. v. Franchise Tax Bd., supra, 199 Cal.App.4th at pp.
8-10; Bunzl Distribution USA, Inc. v. Franchise Tax Bd. (2018) 27
Cal.App.5th 986, 990-991.) Under the Uniform Act, corporate income is
divided into two categories based on the corporation’s activities: business
income, which is apportioned to each state via a formula, and nonbusiness
income, which is generally allocated directly to the taxpayers’ commercial
domicile. (Microsoft Corp., at p. 756; Hoechst Celanese, supra, 25 Cal.4th at
pp. 518-519 [“nonbusiness income is generally ‘allocated in full to the state in
which the taxpayer is domiciled’ ”]; see Container Corp. of America v.
Franchise Tax Bd. (1983) 463 U.S. 159, 165 [discussing rationale of unitary
business principle to multistate businesses]; Harley-Davidson, Inc. v.




                                        10
Franchise Tax Bd. (2018) 27 Cal.App.5th 245, 251-252 [same].)5 The
Corporation Tax Law defines business income as
“ ‘ “income arising from transactions and activity in the regular course of the
taxpayer’s trade or business and includes income from tangible and
intangible property if the acquisition, management, and disposition of the
property constitute integral parts of the taxpayer’s regular trade or business
operations.’ [Citation.] ‘ “Nonbusiness income” means all income other than
business income.’ ” (Hoechst Celanese, at p. 518, quoting § 25120, subds. (a),
(d).) Tax treatment of corporate income thus depends on its classification as
business or nonbusiness income. (Id. at p. 519.)
      Corporate income from either tangible or intangible property can
become business income under a “transactional test,” which focuses on the
income-producing transactions or activity, or a “functional test,” focusing on
the income-producing property. (Hoechst Celanese, supra, 25 Cal.4th at pp.
526-527.) For the latter test, the “critical inquiry” is the nature of the
relationship between this property and the taxpayer’s business operations.



5      “[T]he unitary business rule is a recognition of two imperatives: the
States’ wide authority to devise formulae for an accurate assessment of a
corporation’s intrastate value or income; and the necessary limit on the
States’ authority to tax value or income that cannot in fairness be attributed
to the taxpayer’s activities within the State.” (Allied-Signal, Inc. v. Director,
Div. of Taxation (1992) 504 U.S. 768, 780.) In Hoechst Celanese, supra, 25
Cal.4th 508, the court explained that under the unitary business formula
apportionment method, a state “ ‘calculates the local tax base by first defining
the scope of the “unitary business” of which the taxed enterprise’s activities
in the taxing jurisdiction form one part, and then apportioning the total
income of that “unitary business” between the taxing jurisdiction and the rest
of the world on the basis of a formula taking into account objective measures
of the corporation’s activities within and without the jurisdiction.’ ” (Id. at p.
517.)

                                        11
(Id. at p. 527.) Under the functional test, the “extraordinary nature or
infrequency of the income-producing transaction is irrelevant” (id. at p. 530),
but the income-producing property must be an “integral” part of the
taxpayer’s regular trade or business operations. (Id. at p. 529.) Hoechst
Celanese explained the meaning of the term “integral” came from Holly Sugar
Corp. v. McColgan (1941) 18 Cal.2d 218, which “held that losses suffered by a
taxpayer from the forced liquidation of stock were apportionable because ‘the
stockholding in question was an integral part of [the taxpayer’s] unitary
sugar business.’ [Citation.] The stockholding was ‘integral’ because it could
not ‘reasonably be characterized as an extraneous investment separate and
apart from the California business’ of the taxpayer. [Citation.] Rather, ‘the
activities of the two companies’ constituted ‘one indivisible, composite whole,
each portion giving value to every other portion.’ [Citation.] Because of ‘this
organic unity of operation,’ [the court] regarded the liquidation of the
stockholding as an ‘integral’ part of the unitary business of the taxpayer.”
(Hoechst Cenalese, at pp. 531-532.) Thus, “income is business income under
the functional test if the taxpayer’s acquisition, control and use of the
property contribute materially to the taxpayer’s production of business
income. In making this contribution, the income producing property becomes
interwoven into and inseparable from the taxpayer’s business operations.”
(Id. at p. 532.)
      The distinctions of the Uniform Act are grounded in due process:
Under the Due Process Clause of the United States Constitution, a state may
not impose an income-based tax on “ ‘value earned outside its borders.’ ”
(Container Corp. of America v. Franchise Tax Bd., supra, 463 U.S. at p. 164;
see also Allied-Signal, Inc. v. Director, Div. of Taxation, supra, 504 U.S. at pp.
777-778.) “The Due Process and Commerce Clauses of the Constitution do


                                       12
not allow a State to tax income arising out of interstate activities—even on a
proportional basis—unless there is a ‘ “minimal connection” or “nexus”
between the interstate activities and the taxing State, and “a rational
relationship between the income attributed to the State and the intrastate
values of the enterprise.” ’ ” (Container Corp., at pp. 165-166.) When a
business operates in more than one state, however, “arriving at precise
territorial allocations of ‘value’ is often an elusive goal . . . .” (Id. at p. 165;
accord, Allied Signal, at p. 778 [noting the “complications and uncertainties”
in allocating income of multistate businesses to the several states].) Hence,
California uses the unitary business principle and apportionment approach to
determine the portion of the income that the state has the power to tax.
(Container Corp., at p. 165.)
      The principles discussed above require that the unitary business’s out-
of-state activities be “related in some concrete way to the [California]
activities” such as where similar enterprises operate separately in various
jurisdictions but are linked by “common managerial or operational resources
that produce[ ] economies of scale and transfers of value.” (Container Corp. of
America v. Franchise Tax Bd., supra, 463 U.S. at p. 166; see MeadWestvaco
Corp. ex rel. Mead Corp. v. Illinois Dept. of Revenue (2008) 553 U.S. 16, 30
[“ ‘hallmarks’ of a unitary relationship [are] functional integration,
centralized management, and economies of scale”].) California’s Uniform Act
“tracks in large part” these principles. (Container Corp., at p. 167.)
                     III. Taxation of Nonresidents Generally
      Under the Personal Income Tax Law, California taxes the gross income
of nonresident taxpayers “derived from sources within this state,” i.e.,




                                          13
California source income. (§§ 17041 subd. (i)(1)(B), 17951;6 Steuer v.
Franchise Tax Bd., supra, 51 Cal.App.5th at p. 424; Valentino, supra, 87
Cal.App.4th at p. 1290; see also Newman v. Franchise Tax Bd. (1989) 208
Cal.App.3d 972, 977; Reg. 17951-1.) For purposes of computing the taxable
income of a nonresident who has gross income from sources both within and
without this state (Newman, at p. 977), the income “shall be allocated and
apportioned under rules and regulations prescribed by the Franchise Tax

Board.” (§ 17954.7) Under this legislative grant of “rulemaking authority”
(Wilson v. Franchise Tax Bd., supra, 20 Cal.App.4th at p. 1447), the FTB
enacted regulations specifying types of income from sources within this state
(Reg. 17951-2), as well as regulations dealing with how to treat intangible
personal property (Reg. 17952) and nonresident income from a business,

trade or profession (Reg. 17951-4).8




6     Section 17951 provides in part: “(a) For purposes of computing ‘taxable
income of a nonresident . . .’ under paragraph (1) of subdivision (i) of Section
17041, in the case of nonresident taxpayers the gross income includes only
the gross income from sources within this state.”

7     Section 17954 originally appeared in the Personal Income Tax Act of
1935, section 7, subdivision (f) as follows: “In the case of taxpayers other
than residents the gross income includes only the gross income from sources
within this State. Gross income from sources within and without this State
shall be allocated and apportioned under rules and regulations to be
prescribed by the commissioner.” (Stats. 1935, ch. 329, § 7, p. 1094.)

8     The trusts state without citation that regulation 17951-4 “was
promulgated under Section 17954.” However, the regulation cites as
statutory references not just section 17954, but also sections 17041, 17951
and 25128, the latter of which addresses the Uniform Act’s apportionment of
business income. (Reg. 17951-4.)

                                       14
      The FTB defines income from sources within this state to include in-
state business income—income “from a business . . . carried on within this
state”—as well as income from “goodwill, trademarks, [or] trade-brands
having a taxable or business situs in this State.” (Reg. 17951-2.) FTB
regulations further address when business income is or is not derived from
sources within this state. (Reg. 17951-4.) These regulations cover
nonresidents whose business income is derived either wholly outside or
wholly inside the state (Reg. 17951-4(a)), nonresidents whose business
income is not unitary, but conducted partly within and partly without the
state (Reg. 17951-4(b)), nonresident unitary sole proprietorships (Reg.
17951-4(c)), partners in partnerships (Reg. 17951-4(d)), and nonresident
shareholders of S corporations that carry on a unitary business inside and
outside of California—like Pabst here (Reg. 17951-4(f)).
      The latter regulation 17951-4(f) provides: “If a nonresident is a
shareholder of an S corporation . . . which carries on a unitary business . . .
within and without this state, the amount of the nonresident’s pro rata share
of S corporation income derived from sources within this state shall be
determined in the same manner as if the S corporation were a partnership.”
(Reg. 17951-4(f).) Regulation 17951-4(f) incorporates the partnership rule for
unitary businesses which states that “the source of the partner’s distributive
share of partnership income derived from sources within this state shall be
determined in the manner described below. [¶] (1) Except as provided, the
total business income of the partnership shall be apportioned at the
partnership level in accordance with the apportionment rules of the [Uniform
Act], Sections 25120 to 25139 . . . and the regulations thereunder. [¶] . . . [¶]
(4) The source of a partner’s distributive share of items which do not
constitute business income shall be determined in accordance with the


                                       15
sourcing rules of Sections 17951 through 17955 . . . and the regulations
thereunder, as if the income producing activity were undertaken by the
partner in its individual capacity.” (Reg. 17951-4(d), italics added.)
      Section 17952 and its accompanying regulation address taxation of a
nonresident taxpayer’s income from intangible personal property. For
purposes of computing a nonresident’s taxable income, “income . . . from
stocks, bonds, notes, or other intangible personal property is not income from
sources within this state unless the property has acquired a business situs in

this state . . . .” (§ 17952.9) The FTB’s regulation states that “intangible
personal property has a business situs in this State if it is employed as
capital in this State or the possession and control of the property has been
localized in connection with a business, trade or profession in this State so
that its substantial use and value attach to and become an asset of the
business, trade or profession in this State.” (Reg. 17952(c).) Further, if a
nonresident’s intangible personal property has acquired a business situs in
California, “the entire income from the property including gains from the sale
thereof, regardless of where the sale is consummated, is income from sources
within this State, taxable to the nonresident.” (Reg. 17952(c).)


9      The rule is subject to another exception where “a nonresident buys or
sells such property in this state or places orders with brokers in this state to
buy or sell such property so regularly, systematically, and continuously as to
constitute doing business in this state” in which case “the profit or gain
derived from such activity is income from sources within this state
irrespective of the situs of the property.” (§ 17952.) The FTB suggests this
exception broadly applies to “gains [that] reflect business income . . . .” We
are not convinced that this provision is so encompassing, as it requires the
systematic or continuous buying or selling of “such property,” i.e., intangibles.
There was no evidence presented in the summary judgment papers that
Pabst regularly buys or sells intangible property or derived profit or gain
from repeated transactions in intangibles. Its sale was a one-time event, so
this portion of the statute has no application.
                                       16
      The nonresident intangible property rule of section 17952 derives from
the common law concept of mobilia sequuntur personam (movables follow
their owner) and its equally “well-settled” exception. (See Milhouse v.
Franchise Tax Bd. (2005) 131 Cal.App.4th 1260, 1269; Holly Sugar Corp. v.
McColgan, supra, 18 Cal.2d at p. 223; Miller v. McColgan, supra, 17 Cal.2d at

pp. 443-444 [business situs exception is “well-established”].)10 This court
explained the mobilia doctrine in Milhouse v. Franchise Tax Bd., citing
United States Supreme Court authority addressing its exception: “ ‘In cases
where the owner of intangibles confines his activity to the place of his
domicile it has been found convenient to substitute a rule for a reason,
[citations], by saying that his intangibles are taxed at their situs and not
elsewhere, or, perhaps less artificially, by invoking the maxim mobilia
sequuntur personam, [citations], which means only that it is the identity or
association of intangibles with the person of their owner at his domicile which
gives jurisdiction to tax.’ ” (Milhouse, at p. 1269, some italics added, quoting
Curry v. McCanless (1939) 307 U.S. 357, 367.) “But when the taxpayer
extends his activities with respect to his intangibles, so as to avail himself of
the protection and benefit of the laws of another state, in such a way as to
bring his person or property within the reach of the tax gatherer there, the
reason for a single place of taxation no longer obtains . . . . [C]onsequently[,]
there are many circumstances in which more than one state may have




10    The language that eventually became section 17952 was added in a
1937 amendment of section 7, subdivision (f) of the Personal Income Tax Act
of 1935, and has remained largely unchanged with the exception of a 2001
amendment adding the phrase, “For purposes of computing ‘taxable income of
a nonresident or part-year resident’ . . . .” (See Stats. 1937, ch. 668, § 4;
Stats. 2001, ch. 920, § 20.)
                                       17
jurisdiction to impose a tax and measure it by some or all of the taxpayer’s
intangibles.
. . . The taxpayer who is domiciled in one state but carries on business in
another is subject to a tax there measured by the value of the intangibles
used in his business.” (Curry, at pp. 367-368.)
         IV. Pass-Through Taxation of S Corporation Shareholders
      An S corporation for federal income tax purposes is an S corporation for
purposes of both the Personal Income Tax Law and the Corporation Tax Law,
and its shareholders will be S corporation shareholders without regard to
whether the corporation is qualified to do business or is incorporated in this
state (§ 23801, subd. (b).) The Corporation Tax Law provides that the
Internal Revenue Code provisions for S corporations and their shareholders
apply in this state “except as otherwise provided.” (§ 23800, italics added; see
Valentino, supra, 87 Cal.App.4th at p. 1290; Heller v. Franchise Tax Bd.
(1994) 21 Cal.App.4th 1730, 1735.) Likewise, the Personal Income Tax Law
states that provisions of the Internal Revenue Code relating to tax treatment
of S corporations and their shareholders apply, “except as otherwise provided
under this part [the Personal Income Tax Law] or Part 11 [the Corporation

Tax Law].” (§ 17087.5.11) The meaning of the “except as otherwise provided”



11     In full, section 17087.5 provides: “Subchapter S of Chapter 1 of
Subtitle A of the Internal Revenue Code [26 U.S.C.A. § 1361 et seq.], relating
to tax treatment of ‘S corporations’ and their shareholders, shall apply,
except as otherwise provided under this part or Part 11 (commencing with
Section 23001).” (§ 17087.5.) When the statute was originally added to the
code in 1987 (Stats. 1987, ch. 1139, § 3), it provided: “In determining his or
her gross income, each shareholder of an S corporation shall take into
account amounts required to be recognized by the shareholder under Chapter
4.5 (commencing with Section 23800) of Part 11.” The statute was repealed
and rewritten in 1993 to incorporate federal Internal Revenue Code
                                       18
proviso is plain: it introduces a condition or exception. (See, e.g., Fisher v.
City of Berkeley (1984) 37 Cal.3d 644, 697-698 [referring to similar provision
as an “exception clause”]; Cerini v. De Long (1908) 7 Cal.App. 398, 408-409.)
Thus, the Personal Income Tax Law and the Corporation Tax Law, which
includes the apportionment and sourcing of business income under the
Uniform Act, override inconsistent provisions of the Internal Revenue Code
as to S corporations and their shareholders.
        An S corporation “generally does not pay taxes as an entity. [Citation.]
‘Rather, the S corporation files only an informational return reporting for the
taxable year its gross income (or loss) and deductions, its shareholders, and
the shareholders’ pro rata shares of each item. [Citation.] The items are
then “passed through” on a pro rata basis to the shareholders, who report
them on their personal income tax returns. [Citations.] “The S corporation
is, in effect, a Code-created hybrid combining traits of both corporations and
partnerships.” ’ ” (Valentino, supra, 87 Cal.App.4th at pp. 1288-1289, quoting
Heller v. Franchise Tax Bd., supra, 21 Cal.App.4th at p. 1733; see also Mass
v. Franchise Tax Bd. (2019) 38 Cal.App.5th 959, 968-969 (conc. opn. of Lavin,
J.).)
        With respect to an S corporation shareholder, “following federal tax
law, the character of a shareholder’s pro rata share of S corporation income is
determined as if the income were realized directly from the source from
which realized by the corporation.” (Valentino, supra, 87 Cal.App.4th at p.
1290.) That is, “while the S corporation’s items of income, loss, deductions
and credit are taxed at the shareholder level, the character of those items is



provisions relating to tax treatment of S corporations and their shareholders.
(Stats. 1993, ch. 873 (A.B. 35), §§ 6, 7.)

                                        19
determined at the corporate level. . . . ‘Each item of corporate income and
expense is “passed through” to the shareholders in exactly the same form as
received by the corporation—i.e., as ordinary income or loss, capital gain or
loss, tax credits, charitable contributions, etc.’ ” (Heller v. Franchise Tax Bd.,
supra, 21 Cal.App.4th at p. 1736.) The federal tax law is 26 United States
Code section 1366(b), which provides: “ ‘The character of any item included
in a shareholder’s pro rata share under paragraph (1) of subsection (a) shall
be determined as if such item were realized directly from the source from
which realized by the corporation, or incurred in the same manner as
incurred by the corporation.’ ” (Valentino, 87 Cal.App.4th at p. 1290, fn. 4.)
“This principle is known as the ‘conduit rule’ and was intended by Congress
to be the same as the partnership rule. [Citations.] ‘As in the case of
nonresident partners, nonresident S corporation shareholders may be taxed
by a state only to the extent the income claimed to be subject to tax is fairly
attributable to activities of the S corporation in the taxing state.’ ” (Id. at p.
1290, italics added.)
      This court applied the conduit rule in Valentino, supra, 87 Cal.App.4th
1284, which the parties discuss at length. In Valentino, the taxpayers, a
married couple residing in Florida, owned stock in Cellular 2000 Telephone
Company, Inc. (Cellular 2000), a Delaware S corporation that did business in
California and paid franchise taxes on its net income derived from California
sources for three tax years. (Id. at p. 1286.) The Valentinos paid the taxes
and interest for those years after the FTB assessed them, then sued to obtain
a refund. (Id. at p. 1287.) Their matter proceeded to a bench trial on
stipulated facts, after which the court entered judgment in the FTB’s favor.
(Ibid.)




                                         20
      The question on appeal was whether the S corporation’s California
source income passed through to the Valentinos was properly taxed in
California. (Valentino, supra, 87 Cal.App.4th at p. 1286.) The Valentinos
had argued in the trial court that as nonresidents, they were not required to
pay a tax on income derived from intangible property—the stock of the
foreign S corporation doing business in California—unless the stock itself
acquired a business situs in California. (Id. at p. 1287.) In Valentino, there
was no dispute that the income earned by the S corporation was derived from
business conducted entirely within California. (Id. at p. 1291.) This court
explained that under the conduit rule, the Valentinos’ pro rata share of the S
corporation’s income was characterized as if the income were realized directly
from the source from which realized by the corporation, and thus the
Valentinos “are treated as though they conducted business wholly within
California in their individual capacities. [Citation.] This attribution of
business activity parallels the treatment of nonresident aliens as being
engaged in a trade or business within the United States where the
partnership of which such individual is a member is so engaged. [Citation.]
Thus, an S corporation shareholder’s income is characterized by reference to
the corporate-income-producing activity and, once characterized, the items
are then sourced according to the particular sourcing rule applicable to each
type of income.” (Ibid., italics added.) Under these rules, the Valentinos
were required to report the income from Cellular 2000 as gross income from
sources within California. (Ibid.)
      This court rejected the Valentinos’ reliance on the mobilia doctrine to
place the source of the income as from the Cellular 2000 stock, rather than
from the company’s business activities conducted within California:
“Granted, section 17952 and the mobilia doctrine provide that income of


                                       21
nonresidents from intangibles, such as stock, does not generally have a
source in California. However, Internal Revenue Code section 1366(b)
characterizes S corporation income as to the shareholder by reference to its
character as to the corporation, not as income from stock.” (Valentino, supra,
87 Cal.App.4th at p. 1291, italics added.) We explained a shareholder’s pro
rata share of S corporation income is not income from stock in the same sense
as dividends and gain from the sale of stock. “Rather, such income is
corporate income derived directly from corporate activities and passed
through and taxed at the shareholder level as if the shareholder earned the
income in his or her individual capacity.” (Id. at pp. 1291-1292, italics
added.) “[T]he attribution of Cellular 2000 income to the Valentinos was
determined by their percentage of ownership of the outstanding shares,
income that was derived from the tangible sources from which the
corporation received it and not from the intangible shares themselves.
Consequently, section 17952 never applies to a shareholder’s share of S
corporation income unless the corporate income itself is derived from
intangibles.” (Id. at p. 1292.)
      In response to a claim that the Legislature did not intend to apply the
same sourcing rules for partnerships to S corporation shareholders, this court
further observed that the “Legislature intended the income be sourced to
locations where the corporation conducted business” as evidenced by two
statutes that reflected it (1) sought to provide S corporation shareholders a
mechanism to simplify the reporting of such income, and (2) facilitated
California taxation of income attributable to California sources. (Valentino,
supra, 87 Cal.App.4th at p. 1293 [italics added, discussing sections 18535 and
23801].) We held our interpretation was consistent with long-standing
treatment of partnerships, to which taxation of S corporations conforms


                                       22
including as to sourcing matters. (Id. at p. 1295, citing §§ 17951, 23800.)
And we looked to the regulation (Reg. 17951-1(b)) providing that the gross
income of a nonresident member of a partnership includes his or her
distributive share of the taxable income of the partnership to the extent it is
derived from sources within California. (Valentino, at p. 1295.)
      Based on our statutory interpretation we held “the Legislature
intended the source of S corporation pass[-]through income be determined by
reference to corporate-income-producing activities. That is, the source of a
shareholder’s pro rata share of S corporation income is first characterized by
reference to corporate-income-producing-activities under Internal Revenue
Code section 1366(b), and then as characterized is sourced to locations
according to the rule that applies to that type of income.” (Valentino, supra,
87 Cal.App.4th at p. 1296.) We further concluded this interpretation
“harmonizes Internal Revenue Code section 1366(b) with section 17952, by
applying the latter to income characterized at the corporate level as income
from intangibles. . . . [S]ection 17952 is not displaced by Internal Revenue
Code section 1366(b), because it continues to apply in those situations it did
before the enactment of the S corporation provisions—that is, to determine
the source of stock dividends and income from the sale of stock.” (Id. at p.
1296.)
      Valentino did not involve a unitary corporation doing business both
inside and outside California, as the corporation in that case did business
wholly within this state. And when Valentino was decided, FTB regulations
did not address the scenario of nonresident S corporation shareholders’ pro
rata share of business income. (Valentino, supra, 87 Cal.App.4th at pp. 1295-
1296.) Following that decision, the FTB adopted the regulations referenced
above (Reg. 17951-4(f)) addressing nonresident shareholders of S corporations


                                       23
carrying on unitary business, as Pabst does here. The regulation specifies
that the income derived from sources within this state shall be determined in
the same manner as if the S corporation were a partnership, and that
business income shall be apportioned at the partnership level in accordance
with the Uniform Act’s apportionment rules and regulations. (Reg.
17951-4,(f).) As we explain, these characterization and sourcing rules govern
the taxation of the nonresident shareholder trusts in this case.
 V. The Shareholder Trusts are Taxed on their Passed-Through Distributive
    Pro Rata Share of S Corporation Unitary Business Income Sourced to
                       California Under the Uniform Act
      For purposes of summary judgment, there is no dispute that the trusts
are nonresident shareholders of the subchapter S corporation, Pabst.
Additionally, plaintiffs concede that Pabst is a unitary business and that the
gain realized from Pabst’s asset sale is business income apportionable 6.6
percent to California. The FTB does not dispute that Pabst’s 6.6 percent
apportionment to California fairly represents the extent of Pabst’s business
in California.
      There is import to plaintiffs’ concession. As summarized above,
business income of a unitary business includes income from intangible
property—such as the goodwill here—if the acquisition, management, and
disposition of the intangible constitute integral parts of the taxpayer’s
regular trade or business operations. (Hoechst Celanese, supra, 25 Cal.4th at
p. 518.) Pabst’s corporate income, including income from intangibles, became
business income to it based on the nature of the relationship between the
intangible and its business operations. (Id. at p. 527.) The “extraordinary
nature or infrequency of the income-producing transaction is irrelevant” (id.
at p. 530) so Pabst’s one-time asset sale of goodwill qualifies. Plaintiffs


                                       24
therefore concede the goodwill was used as an integral part of Pabst’s
California business and related to its California business activities, at least
for purposes of Pabst’s taxation. In other words, the goodwill “contributed
materially to [Pabst’s] production of business income” and thus became
“interwoven into and inseparable from [Pabst’s] business operations.”

(Hoechst Celanese, at pp. 529, 532.)12
      What plaintiffs dispute is whether the sourcing criteria of regulation
17951-4 apply to the trusts. They contend that Valentino, supra, 87
Cal.App.4th 1284 requires us to conclude the gain is goodwill income that
must be allocated 100 percent outside California under section 17952, and
only Pabst was required to treat the intangible goodwill income as taxable
business income in California. They maintain the Personal Income Tax Law
does not include business income as a category in its sourcing provisions
(sections 17951 through 17955); that the Legislature knows how to
incorporate provisions of the Corporation Tax Law into the Personal Income
Tax Law when it desires, and thus would not incorporate the term “business
income” by implication; and that the Personal Income Tax Law and
Corporation Tax Law therefore “must be interpreted independently of each



12     The State Board of Equalization has observed that goodwill is a
business asset “so essential to the viable conduct of a business that it has
been held to be inseparable from the business as a whole.” (Appeal of Borden,
Inc. (Cal.St.Bd.Eq. 1977) [1977 WL 3818, *4], citing Grace Bros. v. C.I.R. (9th
Cir. 1949) 173 F.2d 170, 175-176; see also Peerless Investment Co. v.
Commissioner of Internal Revenue (1972) 58 T.C. 892 [“where a corporation
continues its business, goodwill remains its asset, because goodwill is
incident to an ongoing business, and cannot be transferred unless the
business is transferred”]; 26 C.F.R. § 1.197-2(b)(1) [defining goodwill as “the
value of a trade or business attributable to the expectancy of continued
customer patronage. This expectancy may be due to the name or reputation
of a trade or business or any other factor”].)
                                         25
other unless one expressly references the other.” Given the different sourcing
schemes, they argue, the income is characterized for Pabst as business
income, and as income from intangible property for them under the Personal
Income Tax Law.
      The FTB contends the gain from the asset sale is characterized at the
corporate level as apportionable business income, the income retained that
character when passed to the trusts, then it is sourced to California according
to regulation 17951-4 governing S corporation nonresident shareholders of a
unitary business. Thus, it argues, since Pabst apportioned 6.6 percent of its
2014 income to California, the trusts must pay California tax on their
respective shares of that amount. It maintains that treating the gain as
income from intangible property ignores the conduit rule and the pass-
through nature of an S corporation.
      We see plaintiffs’ statutory interpretation arguments in a different
light. They cite the rule that ambiguous tax statutes are to be construed in
the taxpayer’s favor, and argue that if we were to find both parties’
interpretations of section 17952 reasonable, we must resolve the ambiguity
created by that construction in their favor. But the trusts would have us
view the Personal Income Tax Law and its provisions to the exclusion of the
Corporation Tax Law with respect to the geographic sourcing of S corporation
unitary business income so as to take the trusts’ income outside of the
Uniform Act. In other words, though they concede the Uniform Act applies to
apportion Pabst’s unitary business income to California, they seek to exempt
themselves from taxation under that scheme. Such exemptions are to be
construed strictly against the taxpayer, and will not be inferred from doubtful
language. (Miller v. McColgan, supra, 17 Cal.2d at pp. 441-442; Dicon
Fiberoptics, Inc. v. Franchise Tax Bd. (2012) 53 Cal.4th 1227, 1241; In re


                                      26
Simpson’s Estate (1954) 43 Cal.2d 594, 597; see Weber v. Santa Barbara
County (1940) 15 Cal.2d 82, 87-88.) In the context of the trusts’ position that
they are exempt from pass-through business income taxation, doubts must be
resolved in the FTB’s favor, not the plaintiffs’.
      Applying these principles compels us to agree with the FTB. We are
not persuaded by plaintiffs’ construction of the Personal Income Tax Law
such that the gain from the sale of intangible goodwill cannot be business
income. For purposes of that scheme, FTB regulations explain that
California source gross income of nonresident taxpayers encompasses
business income (“income from a business . . . carried on within this State”).
(§ 17951, Reg. 17951-2.) Section 17087.5 incorporates and elevates provisions
of the Personal Income Tax Law and the Corporation Tax Law for S
corporations and their shareholders over inconsistent federal subchapter S
provisions. For a unitary S corporation with income from inside and outside
California, the IRS S corporation flow-through rules yield to the Corporation
Tax Law’s Uniform Act provisions and the FTB’s regulations. (§ 17954; Reg.
17951-4).
      The gain realized by Pabst passes through to the shareholder trusts “in
exactly the same form as received by the corporation” (Heller v. Franchise
Tax Bd., supra, 21 Cal.App.4th at p. 1736) or as if “incurred in the same
manner as incurred by the corporation” (26 U.S.C. § 1366(b); see Valentino,
supra, 87 Cal.App.4th at pp. 1290-1291). Because the gain from the asset
sale of goodwill is undisputedly business income to Pabst, it remains business
income for purposes of sourcing the trusts’ pro rata share of that income.
This follows too from the realities of the situation, where the goodwill is a
business asset inseparable from the business itself. And pursuant to the




                                        27
Legislature’s express grant of power to make apportionment rules for
nonresident gross income from sources within and without California
(§ 17954), FTB regulation 17951-4—as to a nonresident shareholder’s
distributive share of unitary S corporation income derived from sources
within this state—governs. (Reg. 17951-4(d), (f).) The income from Pabst is
thus characterized at the S corporation level as either business or
nonbusiness income; the business income is apportioned under the Uniform
Act, and the nonbusiness income is sourced under sections 17951 through
17953 and 17955. (Reg. 17951-4(d).) The unitary business principles
discussed above apportion business income so as to fairly represent Pabst’s
business activities in California. This is consistent with our holding in
Valentino that “ ‘nonresident S corporation shareholders may be taxed by a
state only to the extent the income claimed to be subject to tax is fairly
attributable to activities of the S corporation in the taxing state.’ ” (Valentino,
supra, 87 Cal.App.4th at p. 1290.)
      Plaintiffs argue against this result, contending application of section
17954, which it characterizes as a “catch-all” provision, and regulation 17951-
4 must yield to section 17952 governing intangible property. They reason
that section 17952 as a specific statute trumps a general one. But we agree
with the FTB that because the Legislature granted it substantive rule-
making power in section 17954, its regulation 17951-4—which is specific as
to nonresident S corporation shareholder distributive share of income—is “to
be accorded the same dignity” as a statute such that it does not subordinate
to section 17952. (Donohue v. AMN Services, LLC (2021) 11 Cal.5th 58, 66;
Western States Petroleum Assn. v. Board of Equalization (2013) 57 Cal.4th
401, 408, 414-415 [FTB regulation as to how petroleum refinery property
should be valued for taxation purposes, statutorily authorized by Legislature,


                                        28
involved exercise of the FTB’s discretion to evaluate whether such property
warranted a special rule and thus was a quasi-legislative rule having the
dignity of a statute]; Yamaha Corp. of America v. State Bd. of Equalization
(1998) 19 Cal.4th 1, 10.) Even if we assume these provisions are
irreconcilable, as between laws generally sourcing nonresident gross income
of intangibles and one sourcing income of nonresident shareholders of S
corporations carrying on a unitary business, the latter controls over the
former. (State Dept. of Public Health v. Superior Court (2015) 60 Cal.4th 940,
960; Arterberry v. County of San Diego (2010) 182 Cal.App.4th 1528, 1536.)
      In reply, plaintiffs further argue that section 17954 applies only to
income from sources “within and without” California, which cannot be the
case here because section 17952 provides that Pabst’s goodwill income cannot
have a source “within and without” California unless it has a business situs
within California, in which case it is sourced wholly within California.
Setting aside that this is a new theory impermissibly raised for the first time
in reply, it is based on the incorrect premise that the gain must be
characterized as goodwill. Because Pabst is a unitary S corporation, the FTB
apportionment rules apply to source its business income. (§ 17954.)
      While Valentino did not involve a unitary business like Pabst, it
nevertheless informs our decision. Plaintiffs acknowledge that the
nonresident taxpayers in Valentino could not characterize Cellular 2000’s
corporate income as income from an intangible because the company derived
the income from its business operations, which took place entirely within
California. The pass-through concept expressed in Valentino was the
“attribution of [Cellular 2000’s] business activity” to the shareholders.
(Valentino, supra, 87 Cal.App.4th at p. 1291.) In this case, unlike Cellular
2000 in Valentino, Pabst conducted its business both inside and outside of


                                       29
California; that unitary business activity is attributed to the trust
shareholders here, who must characterize the corporate income—whether
from tangibles or intangibles—as business income that is then sourced to
California under the apportionment rules of the Uniform Act. The Personal
Income Tax Law requires use of the allocation and apportionment
regulations, which override inconsistent federal S corporation sourcing rules.
(§§ 17087.5, 17954.) The S corporation shareholders in Valentino were not
subject to apportionment rules. To the extent Valentino addressed section
17952’s operation or the sourcing of intangibles, it was limited to stock
dividends and income from the sale of stock (Valentino, at p. 1296), not
unitary business income stemming from intangible goodwill.
          VI. The Goodwill Acquired a Business Situs In this State
      Our conclusion above disposes of the trusts’ contention that Pabst’s
income must be characterized as goodwill income governed by section 17952.
But even if we were to agree with the trusts on that point, the outcome would
remain the same.
      As stated above, section 17952 derives from the mobilia doctrine and
its exception, under which there may be a “business situs” of intangibles
distinct from the owner’s domicile. (Miller v. McColgan, supra, 17 Cal.2d at
p. 444.) Under those principles, if we conclude as a matter of law the
goodwill and brand associated with Pabst’s subsidiary acquired a business
situs in California, then the income reported by the trusts is taxable. The
trusts contend the business situs exception is a rule of allocation, meaning
that if it applies, 100 percent of the goodwill income must be held taxable as
from a source within this state, violating due process and commerce clause
principles. The trusts further argue they did not do anything affirmative to
localize the goodwill in California so as to give it a business situs. They


                                       30
concede that Pabst’s goodwill has connections to California, but argue its use
and value extended far beyond this state, and thus it did not acquire a
business situs here.
      The issue is a question of law on these facts, because situs is a legal
term of art. (See Black’s Law Dictionary (11th ed. 2019), p. 1668 [defining
the term “situs” as “[t]he location or position (of something) for legal
purposes”].) For taxation purposes, “situs” refers to where an intangible
asset is appropriately subject to taxation. (See First Bank Stock Corp. v.
State of Minnesota (1937) 301 U.S. 234, 240-241 [the notion of situs is a way
of “symbolizing . . . those considerations which are persuasive grounds for
deciding that a particular place is appropriate for the imposition of [a] tax”];
Wheeling Steel Corp. v. Fox (1936) 298 U.S. 193, 209-210.)
      In proper situations, income from intangible assets may be taxed in
multiple jurisdictions on the basis that a taxpayer avails itself of the services,
benefits and protections of a state. (Curry v. McCanless, supra, 307 U.S. at
pp. 367-368.) The California Supreme Court has held the mobilia rule will
not apply when an owner has “divided his activities” to a place separate from
his domicile by “engag[ing] in business in the [nondomiciliary state]” so as to
bring himself within the exception. (Miller v. McColgan, supra, 17 Cal.2d at
p. 444.) A nondomiciliary state may tax intangible income where the capital
that produces the income is in the nondomiciliary state. (Milhouse v.
Franchise Tax Bd., supra, 131 Cal.App.4th at p. 1269.) The exception may be
found when the property has become “an integral part of some local
business.” (Holly Sugar Corp. v. McColgan, supra, 18 Cal.2d at p. 223.) The
exception “arises because ‘when the taxpayer extends his activities with
respect to his intangibles, so as to avail himself of the protection and benefit
of the laws of another state, in such a way as to bring his person or property


                                       31
within the reach of the tax gatherer there, the reason for a single place of
taxation no longer obtains.’ ” (Milhouse, 131 Cal.App.4th at p. 1269, quoting
Curry, at p. 367.) The basic underlying theory is that a state’s power to tax is
based on the protections and benefits it confers. (State Tax Commission of
Utah v. Aldrich (1942) 316 U.S. 174, 181-182 [“there is no constitutional rule
of immunity from taxation of intangibles by more than one State. . . .
Another State which has extended benefits or protection . . . may likewise
constitutionally make its exaction”]; see Allied-Signal, Inc. v. Director, Div. of
Taxation, supra, 504 U.S. at p. 778 [state’s power to tax is based on the “
‘protection, opportunities and benefits’ [it] confers on those activities”]). “The
simple but controlling question is whether the state has given anything for
which it can ask return.” (State of Wisconsin v. J.C. Penney Co. (1940) 311
U.S. 435, 444; ASARCO Inc. v. Idaho State Tax Com’n (1982) 458 U.S. 307,
315; North Carolina Department of Revenue v. The Kimberley Rice Kaestner
1992 Family Trust (2019) ____ U.S. ___, ___ [139 S.Ct. 2213, 2220].)
      Here, Pabst’s apportionment of a percentage of its business income to
California under the Uniform Act—the propriety of which the trusts do not
dispute—meant that the management and disposition of the intangible
property making up that income constituted an integral part of Pabst’s
regular trade or business operations. (Hoechst Celanese, supra, 25 Cal.4th at
p. 518.) It follows that the goodwill acquired a situs in California and the
income from it is taxable in California.
      Amicus California Taxpayer’s Association cites Holly Sugar Corp. v.
McColgan, supra, 18 Cal.2d 218 and other cases to support the trusts’
position that the goodwill here did not acquire a California business situs
because its substantial use and value did not attach to or become an asset of
the business. Holly Sugar involved a plaintiff New York corporation with its


                                        32
principal office in Colorado. (Holly Sugar Corp. v. McColgan, supra, 18
Cal.2d at p. 222.) The plaintiff (Holly Sugar Corporation or Holly Sugar),
which grew sugar beets and marketed and refined the beet sugar, was, like
Pabst here, a unitary business doing business within and without California.
(Ibid.) It purchased 70 percent of the total outstanding capital stock of a
California corporation (Santa Ana Sugar Company or Santa Ana), which was
engaged in the same sugar beet business. (Id. at pp. 221-222.) The issue in
Holly Sugar on the Franchise Tax Commissioner’s demurrer was whether
Holly Sugar was entitled to deduct a loss from liquidating Santa Ana’s stock.
(Ibid.)
      The California Supreme Court held “the integration of the operations of
the Santa Ana Sugar Company with the activities of appellant’s multistate
sugar business fixed the situs of the stock loss in California and established
the propriety of the claimed deduction.” (Holly Sugar Corp. v. McColgan,
supra, 18 Cal.2d. at p. 222.) According to the court, “the stockholding in
question was an integral part of [Holly Sugar’s] unitary sugar business” (id.
at p. 225) and thus the loss was to be included in the tax base for purposes of
“ascertaining that portion of [Holly Sugar’s] net income ‘derived from
business done within this state.’ ” (Ibid.) The court relied on the business
situs exception to the mobilia sequuntur personam doctrine, explaining
“[b]usiness situs arises from the act of the owner of the intangibles in
employing the wealth represented thereby, as an integral portion of the
business activity of the particular place, so that it becomes identified with the
economic structure of that place and loses its identity with the domicile of the
owner.” (Id. at p. 224.) The “economic integration with local commercial
activities” was “definitive of business situs.” (Ibid.) Holly Sugar’s 70 percent
stockholding in Santa Ana could not reasonably be characterized as an


                                       33
“extraneous investment separate and apart from” its California business as
both entities were engaged in precisely the same type of enterprise. (Ibid.)
Further, Holly Sugar acted with the object of controlling Santa Ana’s policies
and operations so as to use Santa Ana as an adjunct, agency or
instrumentality in the conduct of its unitary business. (Ibid.) Given the
“organic unity of operation,” Holly Sugar’s stockholding “was an integral part
of [its] unitary sugar business” and thus the loss was to be included for
purposes of ascertaining the portion of net income derived from business done
within California. (Id. at p. 225; see also Hoechst Celanese, supra, 25 Cal.4th
at pp. 531-532 [summarizing Holly Sugar and using it to give meaning to the
term “integral” in the context of business income of a unitary business].)
      Amicus points to the Holly Sugar taxpayer’s purchase of 70 percent of
the California company’s stock, and argues that because here the
“overwhelming majority of [Pabst’s] goodwill” was used outside California,
the substantial use and value standard cannot be met such that the “entire
goodwill” did not acquire a business situs here. But Holly Sugar’s outcome
does not depend on the fact that the unitary nonresident corporation had
purchased more than a majority interest in the California corporation; it was
the integration and unity of the California business’s operation with its own
that made the loss fall within the business situs exception to the mobilia
doctrine. So it is here, where Pabst’s integration of the goodwill into its




                                       34
California business operations gives that intangible a business situs in this

state.13
      We turn to plaintiffs’ assertion that the business situs exception is a
rule of allocation. They say it would allocate 100 percent of Pabst’s goodwill
to California even though it is used in a multistate business, and thus the
exception cannot constitutionally be applied here because it would tax

extraterritorial values.14 The United States Supreme Court has recognized


13     We observe that in addition to serving as highly paid officers of Pabst
Brewing and Falstaff Brewing Corporation, Evan and Daren, assisted by
others, ran Pabst Brewing from Los Angeles as co-Chief Executive Officers.
Daren and Evan were both California residents in 2014. They represented
that as co-CEOs, they had increased national distribution and created double
digit sales growth for the beer brands under their stewardship, and increased
“EBITDA [earnings before interest, taxes, depreciation and amortization; see
In re Marriage of Honer (2015) 236 Cal.App.4th 687, 695] from $35 million to
more than $85 million, with the core [Pabst Blue Ribbon] brand increasing by
65 [percent].” These undisputed facts contribute but are not necessary to our
finding of business situs.

14     In making these arguments, the trusts criticize the FTB’s argument
that section 17952 does not apply to “business income” and its use of that
phrase, stating “it is unclear whether it[ ] means income derived from a trade
or business generally or income apportioned under the Corporation Tax Code
specifically.” They say “[n]ot all income attributable to a trade or business is
necessarily ‘business income,’ as that term is defined under the Corporation
Tax Code.” Amicus California Taxpayers Association likewise criticizes the
FTB’s use of the phrase “business income,” suggesting that the phrase
“income derived from conducting a business” as used in the regulation differs
from the Uniform Act’s definition of business income. As we understand the
FTB’s position, apportionable business income from a unitary corporation—
even if derived from an intangible—is not geographically sourced under
section 17952, and we agree: under the Uniform Act, even income from an
intangible will constitute business income within that scheme as long as
“ ‘the acquisition, management, and disposition of the property constitute
integral parts of the taxpayer’s regular trade or business operations.’ ”
(Hoechst Celanese, supra, 25 Cal.4th at p. 518; § 25120.)
                                       35
that the specific allocation of all income from intangibles to a single situs is
not a useful division-of-income method for unitary businesses. (Mobil Oil
Corp. v. Commissioner of Taxes of Vermont (1980) 445 U.S. 425, 445
[observing that the maxim mobilia sequuntur personam, describing “fictions
of situs, . . . ‘states a rule without disclosing the reasons for it’ ”].) Mobil Oil
recognized “that ‘the reason for a single place of taxation no longer obtains’
when the taxpayer’s activities with respect to the intangible property
involves relations with more than one jurisdiction.” (Ibid.) It stated, “Even
for property or franchise taxes, apportionment of intangible values is not
unknown.” (Ibid.) “Moreover, cases upholding allocation to a single situs for
property tax purposes have distinguished income tax situations where the
apportionment principle prevails.” (Ibid.)
      For the company in that case, a New York corporation with its
principal place of business in New York engaged in an integrated petroleum
business (Mobil Oil Corp. v. Commissioner of Taxes of Vermont, supra, 445
U.S. at pp. 447-428), the court said: “The reasons for allocation to a single
situs that often apply in the case of property taxation carry little force in the
present context. Mobil no doubt enjoys privileges and protections conferred
by New York law with respect to ownership of its stock holdings, and its
activities in that State no doubt supply some nexus for jurisdiction to tax.
[Citation.] Although we do not now presume to pass on the constitutionality
of a hypothetical New York tax, we may assume, for present purposes, that
the State of commercial domicile has the authority to lay some tax on
appellant’s dividend income as well as on the value of its stock. But there is
no reason in theory why that power should be exclusive when the dividends
reflect income from a unitary business, part of which is conducted in other
States. In that situation, the income bears relation to benefits and privileges


                                         36
conferred by several States. These are the circumstances in which
apportionment is ordinarily the accepted method. Since Vermont seeks to tax
income, not ownership, we hold that its interest in taxing a proportionate
share of appellant’s dividend income is not overridden by any interest of the
State of commercial domicile.” (Id. at pp. 445-446.) In Mobil Oil, there was
no risk of multiple taxation because Vermont had the right to tax only a
portion of the dividend income.
      Nor do we glean a 100 percent allocation rule from regulation 17952,
stating that where intangible property has a business situs in this state, the
“entire income from the property” is income from sources within this state.
The regulation speaks to the entirety of the income, not the entirety of the
goodwill. Its plain terms does not reflect a rule of 100 percent allocation. We
will not extend its language by implication to make such a rule. (926 North
Ardmore Ave., LLC v. County of Los Angeles, supra, 3 Cal.5th at p. 328.) In
the face of any ambiguity on the point, we endeavor to construe the
regulation in a manner that avoids doubt about its constitutionality or
validity. (Young v. Haines (1986) 41 Cal.3d 883, 898.) Under these
circumstances involving apportionable business income from goodwill, we will
not construe the regulation to mandate that income from the entirety of
Pabst’s goodwill must be sourced to California.
         VII. Arguments of Amicus California Taxpayers Association
      Amicus California Taxpayers Association makes several arguments in
support of the trusts’ position. It argues that “business income” and
“nonbusiness income” for purposes of the Uniform Act do not denote the
character of an item of income, but “define two buckets of a corporation’s
income that determine whether a corporation’s income will be apportioned
among several states or allocated to a single state” and with respect to an S


                                      37
corporation has no bearing on the character of an item passed through to a
shareholder. According to amicus, the Uniform Act’s “classifications have
nothing to do with the underlying income-producing activity that generates
an item of income.” It reiterates plaintiffs’ arguments based on Valentino,
supra, 87 Cal.App.4th 1284 that the character of an item of income is defined
by the underlying source, or income-producing activity, regardless of whether
it is business or nonbusiness income. It argues classifying income as
business or nonbusiness income in Valentino “would not have changed the
fact the underlying income-producing activity was the sale of tangible goods.”
Amicus acknowledges that a nonresident taxpayer is only taxed on the gross
income from sources within this state under section 17041, but maintains
that statute requires sourcing under the Personal Income Tax Law, sections
17951 through 17955. It argues only section 17952 applies to the trusts’
nonresident taxable income, which is derived from goodwill. It argues the
character of income (as ordinary income, dividends or goodwill) “does not
impact whether the income is business or nonbusiness income” under the

Corporation Tax Law.15 It maintains the FTB’s use of the term “business
income” blurs the lines between the Personal Income Tax Law and the
Corporation Tax Law, showing it has no legislative authority for declining to
apply section 17952. Amicus argues Valentino requires us to characterize the
income as stemming from the sale of intangible personal property—the
goodwill—and the trusts must be treated as though they directly sold the


15     As to the Uniform Act, Amicus asserts that during 2014, the
mechanism for apportioning business income in California was through a
single sales factor formula, and for sales factor purposes sales of intangibles
are “sourced” under section 25136. Section 25136 simply says that “[s]ales
from intangible property are in this state to the extent the property is used in
this state.” (§ 25136, subd. (a)(2).) The parties do not dispute the propriety of
Pabst’s apportionment of 6.6 percent of its business income to California.
                                       38
goodwill in their individual capacities. It argues “California’s conformity to
[Internal Revenue Code] section 1366(b) is not modified by the Revenue and
Taxation Code.”
      Our conclusions above dispose of these contentions. The last argument
disregards the Personal Income Tax Law and Corporation Tax Law’s
conditional adoption of the Internal Revenue Code provisions. (§§ 17087.5;
23800.) Amicus misapprehends Valentino’s discussion of the conduit rule and
its focus on the attribution of S corporation business activity to shareholders.
The flaw in amicus’s characterization of Valentino, supra, 87 Cal.App.4th
1284, is that Valentino did not involve a unitary business with in-state and
out-of-state operations. Cellular 2000’s business operations did not require it
to characterize its income as business or nonbusiness income, and Valentino’s
discussion cannot be extended to the characterization and sourcing of unitary
business income.
      Whether income from intangible property is characterized as business
income under the Uniform Act’s classifications has everything to do with the
nature of Pabst’s underlying business activity and thus its proper
characterization for purposes of being passed through to shareholders. As
stated, income from intangibles becomes business income if it meets a
functional test focusing on whether the property is an integral part of those
business operations. (Hoechst Celanese, supra, 25 Cal.4th at pp. 526-527.)
      Our conclusions preserve the integrity of the S corporation pass-
through regime and give effect to the quasi-legislative regulations specifically
adopting Uniform Act apportionment and sourcing rules for nonresident
shareholders of unitary corporations such as Pabst. We decline to engage in
a construction that would exempt the trusts from tax liability for Pabst’s
apportioned California business income passed on to them, which would be


                                       39
contrary to the Legislature’s directive that nonresidents be taxed on their
California source income.
                                DISPOSITION


      The judgment is affirmed.


                                                                O’ROURKE, J.

WE CONCUR:



HALLER, Acting P. J.



DO, J.




                                      40